DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claim 40, none of the references of record alone or in combination discloses or suggests the signal processing means is configured to obtain the light reception signal from the first light reception sensor, when the first pixel group and the second pixel group are caused to emit the light at a light emission luminance corresponding to a signal voltage of the video signal, set the light reception signal that is obtained from the first light reception sensor as an offset value, and when the second pixel group is caused to emit the light at the light emission luminance corresponding to the signal voltage of the video signal and the first pixel group is caused to emit the light at a second light emission luminance different from the light emission luminance corresponding to the signal voltage of the video signal, set the light reception signal that is obtained from the first light reception sensor as a light reception value, and wherein the signal processing means further includes an arithmetic means configured to perform an arithmetic function of the offset value and the light reception value, and output an arithmetic signal based on the arithmetic function of the offset value and the light reception value, a 

Claims 41-47 depend from claim 40. Accordingly, claims 40-47 are allowed.

Election/Restrictions
The 4 April 2012, 13 November 2017 and 10 May 2018 Restriction Requirements are hereby withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678. The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jeff Piziali/
Primary Examiner, Art Unit 2628
3 February 2021